Adams, J.,
dissenting. — The court instructed the jury, in substance, that if the policy was sent to the company with request that the company should indorse upon it its consent to the mortgage, and the company in fact consented to the mortgage, but returned the policy without its consent indorsed thereon, it could not be heard to say that the policy was void because its consent was not thus indorsed. I do not understand my associates to hold that the rule of law enunciated is not correct abstractly considered, but that there was no evidence of consent; and for that reason, it was error to give the instruction.
It is certain that no express consent was given, verbally or in writing, but I think that the circumstances were such that the consent might justly be inferred. The letter written by the secretary of the company to the mortgagees, is in these words:
*35“ Gentlemen: Eranlc Supple’s policy No. 8,162 I this day return to you. There is due upon said policy two years insurance, amounting to $28.80. Upon receipt of a draft for $28.80 from him, or you, we will transfer said policy to you in case of loss.”
It will be seen that no allusion is made to the mortgage. The company, then, did not refuse to consent to the mortgage, nor did it, as the majority seems to assume, propose to give its consent on a condition which was never performed. ' It was simply silent in respect to the mortgage, and proposed to consent to the transfer of the policy on a condition. The condition was not performed, and the transfer was not made, and the mortgagees are claiming nothing. The failure by the insured to pay the premium did not, as the majority holds, avoid the policy. The case to my mind, so far as the validity of the policy is concerned, stands precisely as it would have stood if the insured had paid, but had not transferred the policy. The failure to pay goes for nothing. Now, when the company returned the policy, and called for payment, it treated the policy as not having been avoided by the execution of the mortgage. It is plain to be seen that the company had no objection to the mortgage. It could, of course, have refused to consent, though it had no objection, or have offered to consent on condition of payment of the premium, but it did not do this, but did that whereby its want of objection to the mortgage was clearly evinced, and whereby its understanding that the policy was still in force was also evinced. -In my opinion the court did not err in giving the instruction.